Title: From George Washington to John Franklin, 10 January 1781
From: Washington, George
To: Franklin, John


                        
                            Sir
                            Head Quarters New Windsor 10th Jany 1781.
                        
                        I am pleased to find by your favor of the 4th instant that you are willing to accept of the Agency for
                            prisoners provided Sir Henry Clinton makes no objection to your returning to New York. I shall immediately propose you to
                            him, and will acquaint you with his answer as soon as I receive it. I am Sir Your most obt ServtGo: Washington

                    